Newman, J.
The trial court found, upon conflicting testimony, that there was no fraud or collusion on the part of the defendants with Straight in obtaining possession of the premises. This finding is certainly not so clearly against the weight of evidence as to justify its reversal by this court. The validity of the tax deeds is not questioned. The tax-title claimant, being in possession of the premises in her own right, and not as tenant of Pulford, the statute of limitations runs in her favor and against the former owner. The title of Mrs. Bunco to the premises is fully established. It follows, without saying, that there is no case for an accounting of rents and profits. Nor are there rents and profits to be applied in redemption of the premises from tax sales.
By the Court.— The judgment of the circuit court is affirmed;
Pinney, J., took no part.